Citation Nr: 1615650	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for Crohn's disease, gastritis, hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers prior to October 14, 2015, and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection.  The RO assigned an initial disability rating of 10 percent, effective February 1, 2009.  The Veteran perfected a timely appeal of this issue. 

In June 2015, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge at the local RO.  A transcript of the hearing has been associated with the claims file.

In July 2015, the Board remanded the claim for further development.

In November 2015, the RO awarded a disability rating of 30 percent for Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers, effective October 14, 2015.  Because a higher rating may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

After the issuance of the last November 2015 supplemental statement of the case, the Veteran submitted an additional statement, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's service-connected Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers has been manifested for the entire period of the appeal with numerous flare-up attacks per year of diarrhea, constipation, and bloody stools in addition to occasional chest pain and epigastric pain resulting in malnutrition, essentially resolved anemia, and only fair health during remissions, but generally without marked malnutrition, general debility, or with serious complication as liver abscess.


CONCLUSION OF LAW

At all points relevant to this appeal, the criteria for a rating of 60 percent, but not higher, for service-connected Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran appealed the initially assigned rating for his service-connected Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers.  Notice is not required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess, at 490.  In this case, the Veteran's claim for service connection for his Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers was granted and an initial rating was assigned in the February 2009 rating decision.  Therefore, as the Veteran has appealed the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and identified private medical records have been associated with the claims file.  No VA treatment records were obtained because the Veteran essentially stated that he sought treatment solely from private medical providers his service-connected disability.  See June 2015 Hearing, p. 9.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations or specialist consultations regarding the severity of his gastrointestinal diseases in January 2009 and October 2015.  Collectively, the examinations involved an accurate summary of the history, thorough clinical evaluations in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the June 2015 Board hearing, the undersigned VLJ noted that basis of the prior determination and the elements of the claim that were lacking.  The VLJ questioned the Veteran on the nature and severity of his disability and its impact on his employment and daily activities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In July 2015, the Board remanded the appeal for further development, including providing the Veteran with an opportunity to identify or submit additional private medical treatment records, obtaining any identified records, and providing him with a VA examination.  Pursuant to that remand, such private medical records were obtained and records were associated with the record.  Additionally, as noted above, the Veteran was provided with an adequate VA examination to assess the nature and severity of his service-connected disability in October 2015.  Under these circumstances, the Board finds that the AOJ has substantially complied with the June 2015 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that his service-connected Crohn's disease, gastritis, and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers should be rated at 60 percent.  He maintains that he has undergone numerous diagnostic procedures and that he has had numerous episodes of diarrhea, constipation, bloody stools, and malnutrition in addition to occasional chest pain and epigastric pain.

Ratings for service-connected disabilities are determined by comparing the symptoms a veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The rating schedule does not provide a unique Diagnostic Code for Crohn's disease.  The Veteran's current rating for Crohn's disease has been assigned by analogy to Diagnostic Code 7323 for ulcerative colitis.  After review of other potentially applicable Diagnostic Codes for the digestive system, the Board finds that this Diagnostic Code contemplates the predominant disability picture because it encompasses most of all of the Veteran's symptoms and provides a range of ratings most favorable to the Veteran.

Under Diagnostic Code 7323, where the disease is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a 100 percent rating is warranted.  38 C.F.R. § 4.114, DC 7323.  Severe disease, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  Id.  A 30 percent rating is warranted for moderately severe disease with frequent exacerbations.  Id.

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Throughout the period covered by the appeal, the Veteran's gastrointestinal conditions were treated primarily by private medical providers.  In particular, the Veteran has been treated for his gastrointestinal conditions primarily by Dr. Kiln since 2007.

In March 2008, the Veteran was seen for the chief complaint of Crohn's disease.  The physician noted the Veteran's diagnosis for Crohn's in 1993 with yearly flare-ups which were usually treated with Prednisone for two months.  Additionally, the record shows that the Veteran's Crohn's had been treated daily with Imuran, an immunosuppressive medication, for the past two years.  The Veteran reported exacerbation of epigastric pain but denied nausea or vomiting.  He was assessed with exacerbation of Crohn's, exacerbation of epigastric pain, and immunosuppressive therapy.  The record further noted that the Veteran would be placed on folic acid and calcium due to depletion from taking immunosuppressive medications and having Crohn's.  The Veteran's weight was 192 pounds.

In March 2008, the Veteran underwent colonoscopy with multiple biopsies due to rectal bleeding, diarrhea, and Crohn's disease.  Endoscopic impressions included terminal ileum with ulceration, ileocecal valve with inflammation, and sigmoid colon tissue edema and subepithelial hemorrhages.  That month, the Veteran also underwent upper endoscopy with biopsy for epigastric pain, which revealed hiatal hernia and moderate gastritis.

In April 2008, the Veteran was seen again for the chief complaint of Crohn's disease.  The record indicates that the recent colonoscopy showed the presence of ulceration of the terminal ileum, and biopsy from the large intestine but that clinically colitis in the large intestine was well-maintained.  Upper endoscopy showed the presence hiatal hernia, but it was noted that GERD symptoms are controlled with Nexium.  Impressions included active mild to moderate Crohn's disease, exacerbation of epigastric pain, and immunosuppressive therapy.  The Veteran's weight was 190 pounds.

In September 2008, the Veteran was seen again for the chief complaint of Crohn's disease.  The record reflects that the Veteran was treated with Remicade infusion every two months and 6MP daily.  Additionally, the Veteran's GERD symptoms were noted as being controlled with Nexium.  Bloodwork, completed in August 2008, showed hemoglobin and white blood cell count both within normal limits.  Impressions included active mild to moderate Crohn's disease, exacerbation of epigastric pain, and immunosuppressive therapy.  The Veteran was treated with Vitamin B12 injection and supplements of Folic Acid, Calcium, and Magnesium.  The Veteran's weight was 191 pounds.

In March 2009, the Veteran was seen again for the chief complaint of Crohn's disease.  The record reflects that the Veteran had one bowel movement per day, noting that his Crohn's was treated with 6MP daily and Remicade every two months.  The record further showed that his CBCs were within normal limits with no leukopenia and that his GERD symptoms were controlled with Nexium.  Impressions included Crohn's disease and GERD.  The Veteran's weight was 189 pounds.

In January 2009, the Veteran underwent VA general examination.  At the time of the examination, the Veteran was asymptomatic and denied nausea, vomiting, constipation, and diarrhea.  The VA examiner diagnosed the Veteran with, inter alia, Crohn's disease in remission, hiatal hernia, mild acute gastritis which was resolved, and no objective findings for peptic and duodenal ulcers.  

In August 2010, the Veteran was seen again for the chief complaint of Crohn's disease.  The Veteran reported having up to 10 bowel movements per day with cramps which subsided after one week.  He also stated that he used to have flares twice a week, but with the Remicade treatment, he has "been quiet" for the last two years.  GERD symptoms were noted as controlled with Nexium.  Impressions included Crohn's disease and GERD.  The Veteran's weight was 195 pounds.

In October 2010, the Veteran underwent colonoscopy with biopsy due to exacerbation of his Crohn's disease.  Endoscopic impressions included terminal ilium with erosions and cecal erythema.  Later that same month, the Veteran was seen for the chief complaint of Crohn's disease.  The Veteran reported exacerbation of diarrhea, which was improving.  Impressions included terminal ileum with erosions, cecal erythema, active mild to moderate Crohn's disease, exacerbation of epigastric pain, and immunosuppressive therapy.  The Veteran's weight was 193 pounds.

In April 2011, the Veteran underwent colonoscopy with biopsy which showed severe distal colitis and moderate internal hemorrhoids.  Afterward he was twice seen for Crohn's disease.  The Veteran stated that he has had rectal bleeding for the past two months and indicated that his epigastric pain had resolved at his second visit.  GERD symptoms were noted as controlled with Nexium.  He was assessed with Crohn's disease, esophageal reflux, history of cecal erythema, and history of terminal ileum erosions.  He weighed 197 and 200 pounds at these visits.

In September 2011, the Veteran was seen for Crohn's disease.  He complained of atypical chest pain and exacerbations of Crohn's disease but denied nausea, vomiting, diarrhea, frank blood or bleeding, and any abnormal bruising.  The Veteran was assessed with unspecified iron deficiency anemia, esophageal reflux, and Crohn's disease.  His weight was 195 pounds.

A November 2011 endoscopy report notes the Veteran's history of Crohn's disease.  The Veteran had an episode of Crohn's six weeks prior to the endoscopy, which was treated with cortisone enemas, Asacole, and Remicade. The report also reflected the Veteran's treatment of Nexium for esophageal reflux.  Multiple ulcers, polyps, and edema were found throughout the Veteran's small intestine.  He also underwent Veteran underwent upper endoscopy, which yielded impressions of severe gastritis and hiatal hernia.  At the same time, the Veteran was also seen for hiatal hernia and was assessed with hiatal hernia without mention of obstruction or gangrene, Crohn's disease, esophageal reflux, and resolved chest pain.  

In December 2011, he was seen for Crohn's disease after recent endoscopy showing changes in the small intestine, including ulcerations, pseudopolyps, and one fistula.  Chest pain was noted as resolved, and GERD symptoms were controlled with Nexium.  He was assessed with Crohn's disease, esophageal reflux, flare-up of Crohn's in small intestine, and chest pain resolved.  He weighed 189 pounds.

In January 2012, the Veteran was seen for Crohn's disease and recent flare-up involving the small intestine.  The record reflects that the Veteran's GERD symptoms were controlled with Nexium, without which he would have recurrent symptoms within 48 hours.  Bloodwork showed low Vitamin D, low C-reactive protein, and liver function within normal limits.  He was assessed with Crohn's disease, Vitamin D deficiency, esophageal reflux, flare-up of Crohn's in small intestine, and chest pain resolved.  Treatment with Vitamin D was stared and he received an injection of Vitamin B12.  He weighed 188 pounds. 

In March 2012, the Veteran was seen for Crohn's disease.  Despite a recent flare-up, he denied rectal bleeding of melanotic stools.  The record reflects that the Veteran's GERD symptoms were controlled with Nexium, without which he would have recurrent symptoms within 48 hours.  Because his Vitamin D was low, the Veteran had received four large dose boluses after which he was placed on daily oral supplementation of the vitamin.  He was assessed with Crohn's disease, Vitamin D deficiency due to malabsorption, GERD, recent flare-up of Crohn's with extensive involvement of small and large intestines, and history of chest pain.  Treatment included calcium and Vitamin D supplementation in addition to Vitamin B12 injection for anemia, which would be rechecked.  He weighed 185.6 pounds.

An April 2013 endoscopy report notes the Veteran's history of Crohn's.  Examination of the small bowel revealed, inter alia, pseudopolyp formation seen with a majority of ulcers healed.  

In February 2013, the Veteran sought treatment for Crohn's disease, reporting a flare-up of Crohn's when he was working in Washington.  He stated that he had one to two bowel movements per day and that rectal bleeding has decreased.  Bloodwork showed that his magnesium level was low.  He was assessed with Crohn's disease, Vitamin D deficiency due to malabsorption, GERD, recent flare-up of Crohn's with extensive involvement of small and large intestines, history of chest pain, and hypomagnesemia.  Treatment included magnesium and Vitamin D supplementation in addition to Vitamin B12 injection for resolved anemia.  The Veteran's weight was 199 pounds.

In February 2014, the Veteran sought treatment for Crohn's disease, reporting one to two bowel movements per day.  He was assessed with Crohn's disease, Vitamin D deficiency due to malabsorption, GERD, recent flare-up of Crohn's with extensive involvement of small and large intestines, a history of chest pain, and hypomagnesemia.  Treatment included ongoing Vitamin D supplementation and Vitamin B12 injections for anemia, resolved.  The Veteran's weight was 198 pounds.  

In May 2014, the Veteran sought treatment for Crohn's disease, again reporting one to two bowel movements per day.  He was assessed with Crohn's disease, Vitamin D deficiency due to malabsorption, GERD, recent flare-up of Crohn's with extensive involvement of small and large intestines, a history of chest pain, and hypomagnesemia.  Treatment included ongoing Vitamin D supplementation and Vitamin B12 injections for anemia, resolved.  The Veteran's weight was 197 pounds.  

In December 2014, the Veteran was seen for complaints of epigastric pain and rectal bleeding.  The Veteran presented with one episode of passing melanotic stools.  The Veteran was assessed with unspecified iron deficiency anemia, Crohn's disease, Vitamin D deficiency due to malabsorption, GERD, recent flare-up of Crohn's with extensive involvement of small and large intestines, and a history of chest pain.  Treatment included ongoing Vitamin D supplementation and further diagnostic testing was recommended.  The Veteran's weight was 204 pounds.

During the June 2015 Board hearing, the Veteran testified that he was originally diagnosed with Crohn's disease in 1995 and had then lost about 60 pounds of weight in 6 months.  He stated that he has had about 11 diagnostic procedures since 2008.  During flare ups of his Crohn's disease, he explained that he experience stomach pain, rectal bleeding, and diarrhea in addition to fatigue.  Such flare ups impede the Veteran from participating in his usual activities such as exercising.  He further stated that he has occasionally missed work during flare ups, which can last up to 30 days.  Within the past year he has missed 5 or 6 days of work doing emergency management for the U.S. Air Force, and he testified that he left early about a dozen times but over what period of time is unclear from his testimony.  In addition, the Veteran affirmed that his GERD and hiatal hernia symptoms are controlled by Nexium

In a June 2015 letter, the Veteran's treating physician, Dr. Klin who has treated the Veteran since 2007 for his many gastrointestinal conditions, including Crohn's disease, hiatal hernia, GERD, gastritis, and duodenal ulcers.  The physician stated that the Veteran's Crohn's disease is severe and uncontrolled with extensive involvement of the small and large intestines with treatment requiring multiple medications, including Remicade infusions every 8 weeks and supplementation of Vitamins D and B12.  The physician also explained that the Veteran typically experiences about 6 to 8 flare ups per year with many severe enough to require aggressive changes in treatment protocols.  Such flare ups are typified by significant diarrhea or constipation, bloody stools caused by bleeding in the small or large intestine which results in significant malnutrition requiring treatment with Vitamin D, calcium carbonate, and Vitamin B12 for anemia.  Numerous colonoscopies, endoscopies, and capsule endoscopies, showing significant scarring in both the small and large intestines, confirm the severity of the Veteran's Crohn's disease.  Moreover, the physician affirmed that the Veteran's GERD, currently controlled with Nexium, is also considered severe, as he has presented with significant heartburn, regurgitation, and moderate to severe non-cardiac chest pains.  In addition to these conditions, the physician noted the Veteran's gastritis and ulcers which can occur anytime and lead to flare ups of his Crohn's disease.  Finally, the physician opined that the Veteran's Crohn's disease and "GERD/Hiatal Hernia" are separate and distinct conditions.

In October 2015, the Veteran underwent VA examination of his gastrointestinal conditions.  He was diagnosed with Crohn's disease, GERD, hiatal hernia, and gastric ulcer.  With respect to Crohn's disease, the examiner noted that the Veteran was first diagnosed during active duty service, and the Veteran reported 4-5 stools per day with intermittent diarrhea and bloody stools at least once per day, abdominal pain that comes and goes throughout the day, and generalized fatigue which the Veteran attributes to Crohn's disease and which does not impede performance of his daily functions and duties.  The Veteran's last episode of Crohn's was in December 2014.  In addition, the Veteran stated that he was also diagnosed with GERD and hiatal hernia in service, both of which are treated with Nexium.  Symptoms for these conditions include chest pain once per week lasting up to a couple of days and heartburn occurring 3 to 4 times pr week which occur with dietary indiscretions.  As for gastric ulcers, the examiner deemed such condition to be subclinical.  The examiner also opined that it is at least as likely as not that the Veteran's Crohn's, his diagnosis of "Hiatal Hernia/GERD," and his diagnosis of "gastritis/ulcers" are at least as likely as not separate conditions.

Considering all the competent and credible lay and medical evidence and resolving all doubt in favor of the Veteran, the Board finds that a rating of 60 percent is appropriate for Crohn's disease at all times relevant to this appeal. 

The entire history showed that the Veteran's disease were relatively constant throughout the period of the appeal.  The Board finds most persuasive the June 2015 letter of Dr. Klin.  Additionally, there is ample lay and medical evidence that the Veteran experienced frequent flare-ups of his Crohn's disease, with about 6 to 8 flare-ups per year, which involved bouts of diarrhea, constipation, and bloody stools.  Additionally, the medical evidence shows that the Veteran's Crohn's disease resulted in deficiencies of Vitamin B12, Vitamin D, calcium, and magnesium and that these deficiencies were managed primarily through oral supplementation, with the exception injections of Vitamin B12.  Throughout the appeal period, the Veteran's weight was more or less constant, hovering between about 190 and 200 from 2008 to 2015.  Although the Veteran complained of generalized fatigue which he attributed to his Crohn's disease, he denied that performance of his daily functions and duties were impeded by fatigue.

Therefore, the Board finds that the Veteran's Crohn's disease is best evaluated for the entire period of the appeal as severe with frequent exacerbations, malnutrition, and generally only fair health between episodes.  A higher schedular rating of 100 percent is not warranted at any time during the period of the appeal because the medical records do not show marked malnutrition or liver complications.  Although the Veteran has been treated for anemia, the record indicates that such condition is managed through receipt of Vitamin B12 injections as evidence by various diagnoses of resolved anemia.

In summary, the Board finds that the Veteran's service-connected gastrointestinal conditions are most appropriate rated under Diagnostic Code 7323, the code which best captures the predominant disability picture because it encompasses the most significant of the Veteran's symptoms and provides a range of ratings most favorable to the Veteran.  Other applicable diagnostic codes-including Diagnostic Codes 7304 and 7305 (gastric and duodenal ulcers), 7307 (gastritis), 7346 (hiatal hernia)-either would not permit a rating of 60 percent under the current facts found or would not allow for a rating greater than 60 percent.

The Board acknowledges the Veteran's request to be assigned separate schedular ratings for Crohn's disease, GERD/hiatal hernia, and gastritis/ulcers.  Although both the Veteran's personal gastroenterologist, Dr. Klin, and the October 2015 VA examiner agree that these gastrointestinal conditions are considered medically separate and distinct, separate ratings cannot be assigned for certain coexisting gastrointestinal diseases, including the conditions the Veteran has been diagnosed with, because under VA regulations such conditions do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.

Additionally, the Board has contemplated whether this matter should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected Crohn's disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated. In this regard, all of the Veteran's symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  The criteria include qualitative terms such as "severe" and "pronounced" that permit consideration of all relevant symptoms and limitations. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  During the June 2015 Board hearing, the Veteran testified that he works in emergency management for the U.S. Air Force, has missed 5 or 6 days of work within the past year because of his gastrointestinal conditions, and has left work early about dozen times but over what period of time is unclear from his testimony.  Based on the Veteran's own statements showing no significant impact on his employability, the Board finds that Board finds that consideration of a TDIU is not warranted.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent disability evaluation, but no higher, is warranted for Crohn's disease, gastritis, hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers at all times relevant to this appeal.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 60 percent, but not higher, for Crohn's disease, gastritis, hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


